


EXHIBIT 10.1
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of June
18, 2013 by and between PRGX Global, Inc., a Georgia corporation (the
“Company”), and Tushar Sachdev (the "Executive"). This Agreement supersedes,
replaces and terminates any employment agreement or compensation arrangement
previously entered into or agreed to by and among the Company and/or any of its
subsidiaries and the Executive.
W I T N E S S E T H:
WHEREAS, the Company considers the availability of the Executive's services to
be important to the management and conduct of the Company's business and desires
to secure the availability of the Executive's services; and
WHEREAS, the Executive is willing to make the Executive's services available to
the Company on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth and intending to be legally bound, the
Company and the Executive agree as follows:
1.    Employment and Duties.
(a)    Position. The Company hereby employs the Executive, and the Executive
hereby accepts such employment, as the Senior Vice President and Chief
Information Officer of the Company, on the terms and subject to the conditions
of this Agreement. The Executive agrees to perform such duties and
responsibilities as are customarily performed by persons acting in such capacity
or as are assigned to Executive from time to time by the Board of Directors of
the Company or its designees. The Executive acknowledges and agrees that from
time to time the Company may assign Executive additional positions with the
Company or the Company's subsidiaries, with such title, duties and
responsibilities as shall be determined by the Company. The Executive agrees to
serve in any and all such positions without additional compensation. The
Executive will report directly to the Chief Executive Officer of the Company.
(b)    Duties. The Executive shall devote the Executive's best efforts and full
professional time and attention to the business and affairs of the Company and
the Company's subsidiaries. During the Term, Executive shall not serve as a
director or principal of any other company or charitable or civic organization
without the prior written consent of the Board of Directors of the Company. The
principal place(s) of employment of the Executive shall be the Company's
executive offices in Atlanta, Georgia subject to reasonable travel on the
business of the Company or the Company's subsidiaries. The Executive shall be
expected to follow and be bound by the terms of the Company's Code of Conduct
and Code of Ethics for Senior Financial Officers and any other applicable
policies as the Company from time to time may adopt.
2.    Term. This Agreement is effective as of the day the Executive has (i)
obtained his DHS Work Authorization, as hereafter defined, (ii) relocated from
India to Atlanta, Georgia and (iii) commenced active work with the Company at
its executive offices in Atlanta, Georgia (the “Effective Date”) (provided the
Effective Date occurs no later than ninety (90) days after the execution of this
Agreement), and will continue through the first anniversary of the Effective
Date, unless terminated or extended as hereinafter provided. This Agreement
shall be extended for successive one-year periods following the original term
(through each subsequent anniversary thereafter) unless any party notifies the
other in writing at least 30 days prior to the end of the original term, or the
end of any additional one-year renewal term, that the Agreement shall not be
extended beyond its then current term. The term of this Agreement, including any
renewal term, is referred to herein as the "Term." Upon the effectiveness of
this Agreement, that certain Employment Agreement dated April 9, 2010 between
Executive and PRGX India Private Limited (“PRGX India”), as amended, shall
terminate and PRGX India shall have no further obligations thereunder.
3.    Compensation.
(a)    Base Salary. The Company shall pay the Executive an annual base salary of
$208,000. The annual base salary shall be paid to the Executive in accordance
with the established payroll practices of the Company (but no less frequently
than monthly) subject to ordinary and lawful deductions. The Compensation
Committee of the Company will review the Executive's base salary from time to
time to consider whether any increase should be made. The base salary during the
Term will not be less than that in effect at any time during the Term.




--------------------------------------------------------------------------------




(b)    Annual Bonus. During the Term, the Executive will be eligible to
participate in an annual incentive bonus plan that will establish measurable
criteria and incentive compensation levels payable to the Executive for
performance in relation to defined targets established by the Compensation
Committee of the Company's Board of Directors, after consultation with
management, and consistent with the Company's business plans and objectives. To
the extent the targeted performance levels are exceeded, the incentive bonus
plan will provide a means by which the annual bonus will be increased.
Similarly, the incentive plan will provide a means by which the annual bonus
will be decreased or eliminated if the targeted performance levels are not
achieved. In connection with such annual incentive bonus plan, subject to the
corresponding performance levels being achieved, the Executive shall be eligible
for an annual target bonus equal to 50 percent of the Executive's annual base
salary and an annual maximum bonus equal to 100 percent of the Executive's
annual base salary. Any bonus payments due hereunder shall be payable to the
Executive no later than the 15th day of the third month following the end of the
applicable year to which the incentive bonus relates.
(c)    Stock Compensation. The Executive also shall be eligible to receive stock
options, restricted stock, stock appreciation rights and/or other equity awards
under the Company's applicable equity plans on such basis as the Compensation
Committee or the Board of Directors of the Company or their designees, as the
case may be, may determine on a basis not less favorable than that provided to
the class of employees that includes the Executive. Except as specifically set
forth above, however, nothing herein shall require the Company to make any
equity grants or other awards to the Executive in any specific year.
4    Indemnity. The Company and the Executive will enter into the Company's
standard indemnification agreement for executive officers.


5.    Benefits.
(a)    Benefit Programs. The Executive shall be eligible to participate in any
plans, programs or forms of compensation or benefits that the Company or the
Company's subsidiaries provide to the class of employees that includes the
Executive, on a basis not less favorable than that provided to such class of
employees, including, without limitation, group medical, disability and life
insurance, paid time-off, and retirement plan, subject to the terms and
conditions of such plans, programs or forms of compensation or benefits.
(b)    Paid Time-Off. The Executive shall be entitled to five weeks of paid
time-off, to be accrued and used in accordance with the normal Company paid
time-off policy.
(c)    Additional Terms, Compensation and Benefits. The additional terms,
compensation and benefits listed on Exhibit A attached hereto shall also apply
to the Executive's employment during the Term.
6.    Reimbursement of Expenses. The Company shall reimburse the Executive,
subject to presentation of adequate substantiation, including receipts, for the
reasonable travel, entertainment, lodging and other business expenses incurred
by the Executive in accordance with the Company's expense reimbursement policy
in effect at the time such expenses are incurred. In no event will such
reimbursements, if any, be made later than the last day of the year following
the year in which the Executive incurs the expense.
7.    Termination of Employment.
(a)    Death or Incapacity. The Executive's employment under this Agreement
shall terminate automatically upon the Executive's death. If the Company
determines that the Incapacity, as hereinafter defined, of the Executive has
occurred, it may terminate the Executive's employment and this Agreement.
"Incapacity" shall mean the inability of the Executive to perform the essential
functions of the Executive's job, with or without reasonable accommodation, for
a period of 90 days in the aggregate in any rolling 180-day period.
(b)    Termination by Company For Cause. The Company may terminate the
Executive's employment during the Term of this Agreement for Cause. For purposes
of this Agreement, "Cause" shall mean, as determined by the Board of Directors
of the Company in good faith, the following:
(i)    the Executive's willful misconduct or gross negligence in connection with
the performance of the Executive's duties which the Board of Directors of the
Company believes does or is likely to result in material harm to the Company or
any of its subsidiaries;




--------------------------------------------------------------------------------




(ii)    the Executive's misappropriation or embezzlement of funds or property of
the Company or any of its subsidiaries;
(iii)    the Executive's fraud or dishonesty with respect to the Company or any
of its subsidiaries;
(iv)    the Executive's conviction of, indictment for (or its procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony or any other crime involving moral turpitude or dishonesty;
(v)    the Executive's breach of a material term of this Agreement, or violation
in any material respect of any code or standard of behavior generally applicable
to officers of the Company (including, without, limitation the Company's Code of
Conduct, Code of Ethics for Senior Financial Officers and any other applicable
policies as the Company from time to time may adopt), after being advised in
writing of such breach or violation and being given 30 days to remedy such
breach or violation, to the extent that such breach or violation can be cured;
(vi)    the Executive's breach of fiduciary duties owed to the Company or any of
its subsidiaries;
(vii)    the Executive's engagement in habitual insobriety or the use of illegal
drugs or substances; or
(viii)    the Executive's willful failure to cooperate, or willful failure to
cause and direct persons under the Executive's management or direction, or
employed by, or consultants or agents to, the Company or its subsidiaries to
cooperate, with all corporate investigations or independent investigations by
the Board of Directors of the Company or its subsidiaries, all governmental
investigations of the Company or its subsidiaries or orders involving the
Executive, the Company or the Company's subsidiaries entered by a court of
competent jurisdiction.
Notwithstanding the above, and without limitation, the Executive shall not be
deemed to have been terminated for Cause unless and until there has been
delivered to the Executive (i) a letter from the Board of Directors of the
Company finding that the Executive has engaged in the conduct set forth in any
of the preceding clauses and specifying the particulars thereof in detail and
(ii) a copy of a resolution duly adopted by the affirmative vote of the majority
of the members of the Board of Directors of the Company who are not officers of
the Company at a meeting of the Board of Directors called and held for such
purpose or such other appropriate written consent (after reasonable notice to
the Executive and an opportunity for the Executive, together with the
Executive's counsel, to be heard before the Board of Directors of the Company),
finding that the Executive has engaged in such conduct and specifying the
particulars thereof in detail.


(c)    Termination by Executive for Good Reason. The Executive may terminate the
Executive's employment for Good Reason. For purposes of this Agreement, "Good
Reason" shall mean, without the Executive's consent, the following:
(i)    any action taken by the Company which results in a material reduction in
the Executive's authority, duties or responsibilities (except that any change in
the foregoing that results solely from (A) the Company ceasing to be a publicly
traded entity or from the Company becoming a wholly-owned subsidiary of another
publicly traded entity or (B) any change in the geographic scope of the
Executive's authority, duties or responsibilities will not, in any event and
standing alone, constitute a substantial reduction in the Executive's authority,
duties or responsibilities), including any requirement that the Executive report
directly to anyone other than the Chief Executive Officer of the Company;
(ii)    the assignment to the Executive of duties that are materially
inconsistent with Executive's authority, duties or responsibilities;
(iii)    any material decrease in the Executive's base salary or annual bonus
opportunity or the benefits generally available to the class of employees that
includes the Executive, except to the extent the Company has instituted a
salary, bonus or benefits reduction generally applicable to all executives of
the Company other than in contemplation of or after a Change in Control;
(iv)    the relocation of the Executive to any primary place of employment other
than as specified in Section 1(b) above which might require the Executive to
move the Executive's residence which, for this purpose, means any reassignment
to a place of employment 50 miles or more from the place (or, if applicable, all
places) of employment set forth in Section 1(b), without the Executive's express
written consent to such relocation; provided,




--------------------------------------------------------------------------------




however, this subsection (iv) shall not apply in the case of business travel
which requires the Executive to relocate temporarily for periods of 90 days or
less;
(v)    the failure by the Company to pay to the Executive any portion of the
Executive's base salary, annual bonus or other benefits within 10 days after the
date the same is due; or
(vi)    any material failure by the Company to comply with the terms of this
Agreement.
Notwithstanding the above, and without limitation, "Good Reason" shall not
include any resignation by the Executive where Cause for the Executive's
termination by the Company exists and the Company then follows the procedures
described above. The Executive must give the Company notice of any event or
condition that would constitute "Good Reason" within 30 days of the event or
condition which would constitute "Good Reason," and upon the receipt of such
notice the Company shall have 30 days to remedy such event or condition. If such
event or condition is not remedied within such 30-day period, any termination of
employment by the Executive for "Good Reason" must occur within 30 days after
the period for remedying such condition or event has expired.


(d)    Termination by Company Without Cause or by Executive Other than For Good
Reason. The Company may terminate the Executive's employment during the Term of
this Agreement without Cause, and Executive may terminate the Executive's
employment for other than Good Reason, upon 30 days' written notice. The Company
may elect to pay the Executive during any applicable notice period (in
accordance with the established payroll practices of the Company, no less
frequently than monthly) and remove him from active service.
(e)    Termination by Executive on Failure to Renew. The Executive may terminate
the Executive's employment at any time on or before the expiration of the Term
of the Agreement, if the Company notifies the Executive that the Term of the
Agreement shall not be extended as provided in Section 2 above.
(f)    Loss of DHS Work Authorization. The Executive's employment under this
Agreement shall terminate automatically upon the Executive's loss of his DHS
Work Authorization, whether or not such loss of DHS Work Authorization results
from or relates to the Executive's violation of the terms of his DHS Work
Authorization or any other willful action or inaction by the Executive that
results in the loss of the Executive's DHS Work Authorization, which may
include, without limitation, the Executive committing immigration or visa fraud,
working a second job without permission, not timely providing documentation and
information to obtain an extension of his DHS Work Authorization, assisting
another individual with illegal entry into the United States and similar actions
or inactions (hereinafter the “Fault of the Executive”).
8.    Obligations of the Company Upon Termination.
(a)    Without Cause; Good Reason; Non-Renewal (No Change in Control). If,
during the Term, the Company terminates the Executive's employment without Cause
in accordance with Section 7(d) hereof, the Executive terminates the Executive's
employment for Good Reason in accordance with Section 7(c) hereof, the Executive
terminates the Executive's employment upon the Company's failure to renew the
Agreement in accordance with Section 7(e) hereof, or the Executive's employment
terminates automatically upon the loss of the Executive's DHS Work Authorization
(and such loss of DHS Work Authorization was not the Fault of the Executive),
and in case of loss of DHS Work Authorization, the Company does not offer the
Executive Comparable Employment, as hereafter defined, in each case other than
within two years after a Change in Control, subject to Section 20 below, the
Executive shall be entitled to receive:
(i)    payment of the Executive's annual base salary in effect immediately
preceding the date of the Executive's termination of employment (or, if greater,
the Executive's annual base salary in effect immediately preceding any action by
the Company described in Section 7(c)(iii) above for which the Executive has
terminated the Executive's employment for Good Reason), for the period equal to
the greater of one year or the sum of four weeks for each full year of
continuous service the Executive has with the Company and its subsidiaries at
the time of termination of employment, beginning immediately following
termination of employment (the “Severance Period”), payable in accordance with
the established payroll practices of the Company (but no less frequently than
monthly), beginning on the first payroll date following 30 days after
termination of employment, with the Executive to receive at that time a lump sum
payment with respect to any installments the Executive was entitled to receive
during the first 30 days following termination of employment, and the remaining
payments made as if they had commenced immediately following termination of
employment;
(ii)    payment of an amount equal to the Executive's actual earned full-year
bonus for the year in which the termination of Executive's employment occurs,
prorated based on the number of days the Executive was




--------------------------------------------------------------------------------




employed for the year, payable at the time the Executive's annual bonus for the
year otherwise would be paid had the Executive continued employment;
(iii)    continuation after the date of termination of employment of any health
care (medical, dental and vision) plan coverage, other than that under a
flexible spending account, provided to the Executive and the Executive's spouse
and dependents at the date of termination for the Severance Period, on a monthly
or more frequent basis, on the same basis and at the same cost to the Executive
as available to similarly-situated active employees during such Severance
Period, provided that such continued participation is possible under the general
terms and provisions of such plans and programs and provided that such continued
coverage by the Company shall terminate in the event Executive becomes eligible
for any such coverage under another employer's plans. If the Company reasonably
determines that maintaining such coverage for the Executive or the Executive's
spouse or dependents is not feasible under the terms and provisions of such
plans and programs (or where such continuation would adversely affect the tax
status of the plan pursuant to which the coverage is provided), the Company
shall pay the Executive cash equal to the estimated cost of the expected Company
contribution therefor for such same period of time, with such payments to be
made in accordance with the established payroll practices of the Company (not
less frequently than monthly) for the period during which such cash payments are
to be provided;
(iv)    payment of any Accrued Obligations. For purposes of this Agreement,
"Accrued Obligations" shall mean the sum of (A) the Executive's annual base
salary through Executive's termination of employment which remains unpaid, (B)
the amount, if any, of any incentive or bonus compensation earned for any
completed fiscal year of the Company which has not yet been paid, (C) any
reimbursements for expenses incurred but not yet paid, and (D) any benefits or
other amounts, including both cash and stock components, which pursuant to the
terms of any plans, policies or programs have been earned or become payable, but
which have not yet been paid to the Executive, including payment for any unused
paid time-off (but not including amounts that previously had been deferred at
the Executive's request, which amounts will be paid in accordance with the
Executive's existing directions). The Accrued Obligations will be paid to the
Executive in a lump sum as soon as administratively feasible after the
Executive's termination of employment, which for purposes of any incentive or
bonus compensation described in (B) above shall mean at the same time such
annual bonus would otherwise have been paid;
(v)     vesting in full of the Executive's outstanding unvested options,
restricted stock and other equity-based awards that would have vested based
solely on the continued employment of the Executive. Additionally, all of
Executive's outstanding stock options shall remain outstanding until the earlier
of (i) one year after the date of termination of the Executive's employment or
(ii) the original expiration date of the options (disregarding any earlier
expiration date provided for in any other agreement, including without
limitation any related grant agreement, based solely on the termination of the
Executive's employment);
(vi)    payment of one year of outplacement services from Executrack or an
outplacement service provider of the Executive's choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if the Executive
does not begin using such services within 60 days after the termination of the
Executive's employment; and
(vii)    payment of Ten Thousand Dollars ($10,000) to cover the costs of moving
the Executive's belongings back to India, which payment will be made on the
first payroll date following 30 days after termination of employment, and
reimbursement for the reasonable costs of business class airfare to return the
Executive and the Executive's spouse and minor children back to India, payable
promptly after presentation of adequate substantiation, including receipts, but
in no event later than the last day of the year following the year in which the
reimbursable expenses are incurred.
For purposes of this Agreement, "Comparable Employment" shall mean (i) an offer
of employment with the Company or any of its Affiliates outside the United
States, (ii) the Executive's base salary and target bonus opportunity (after
adjustment for cost of living differences between the United States and the
location of the offer of employment) are not reduced, in the aggregate, by more
than thirty percent (30%), and (iii) the Company agrees to pay Ten Thousand
Dollars ($10,000) to the Executive to cover the costs of moving the Executive's
belongings to his new place of employment, to be paid on the first day of active
work at his new place of employment, and to reimburse the Executive for the
reasonable costs of airfare for the Executive and the Executive's spouse and
minor children to travel to the Executive's new place of employment, payable
promptly after presentation of adequate substantiation, including receipts, but
in no event later than the last day of the year following the year in which the
reimbursable expenses are incurred.




--------------------------------------------------------------------------------




(b)    Without Cause; Good Reason; Non-Renewal (Change in Control). If, during
the Term, the Company terminates the Executive's employment without Cause in
accordance with Section 7(d) hereof, the Executive terminates the Executive's
employment for Good Reason in accordance with Section 7(c) hereof, the Executive
terminates the Executive's employment upon the Company's failure to renew the
Agreement in accordance with Section 7(e) hereof, or the Executive's employment
terminates automatically upon the loss of the Executive's DHS Work Authorization
(and such loss of DHS Work Authorization was not the Fault of the Executive),
and in case of loss of DHS Work Authorization, the Company does not offer the
Executive Comparable Employment, in each case within two years after a Change in
Control, subject to Section 20 below, the Executive shall be entitled to
receive:
(i)    payment of the Executive's annual base salary in effect immediately
preceding the date of the Executive's termination of employment (or, if greater,
the Executive's annual base salary in effect immediately preceding any action by
the Company described in Section 7(c)(iii) above for which the Executive has
terminated the Executive's employment for Good Reason), for the period equal to
the greater of 18 months or the sum of four weeks for each full year of
continuous service the Executive has with the Company and its subsidiaries at
the time of termination of employment, beginning immediately following
termination of employment (the “Change in Control Severance Period”), payable in
accordance with the established payable practices of the Company (but no less
frequently than monthly), beginning on the first payroll date following 30 days
after termination of employment, with the Executive to receive at that time a
lump sum payment with respect to any installments the Executive was entitled to
receive during the first 30 days following termination of employment;
(ii)    payment of an amount equal to the Executive's actual earned full-year
bonus for the year in which the termination of Executive's employment occurs,
prorated based on the number of days the Executive was employed for the year,
payable at the time the Executive's annual bonus for the year otherwise would be
paid had the Executive continued employment;
(iii)    continuation after the date of termination of employment of any health
care (medical, dental and vision) plan coverage, other than that under a
flexible spending account, provided to the Executive and the Executive's spouse
and dependents at the date of termination for the Change in Control Severance
Period, on a monthly or more frequent basis, on the same basis and at the same
cost to the Executive as available to similarly-situated active employees during
such Change in Control Severance Period, provided that such continued
participation is possible under the general terms and provisions of such plans
and programs and provided that such continued contribution by the Company shall
terminate in the event Executive becomes eligible for any such coverage under
another employer's plans. If the Company reasonably determines that maintaining
such coverage for the Executive or the Executive's spouse or dependents is not
feasible under the terms and provisions of such plans and programs (or where
such continuation would adversely affect the tax status of the plan pursuant to
which the coverage is provided), the Company shall pay the Executive cash equal
to the estimated cost of the expected Company contribution therefor for such
same period of time, with such payments to be made in accordance with the
established payroll practices of the Company (not less frequently than monthly)
for the period during which such cash payments are to be provided;
(iv)    payment of any Accrued Obligations in a lump sum as soon as
administratively feasible after the Executive's termination of employment, which
for purposes of any incentive or bonus compensation described in Section
8(a)(iv)(B) above shall mean at the same time such annual bonus would otherwise
have been paid;
(v)     vesting in full of the Executive's outstanding unvested options,
restricted stock and other equity-based awards that would have vested based
solely on the continued employment of the Executive. Additionally, all of the
Executive's outstanding stock options shall remain outstanding until the earlier
of (i) one year after the date of termination of the Executive's employment or
(ii) the original expiration date of the options (disregarding any earlier
expiration date provided for in any other agreement, including without
limitation any related grant agreement, based solely on the termination of the
Executive's employment);
(vi)    payment of one year of outplacement services from Executrack or an
outplacement service provider of the Executive's choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if the Executive
does not begin using such services within 60 days after the termination of the
Executive's employment; and
(vii)    payment of Ten Thousand Dollars ($10,000) to cover the costs of moving
the Executive's belongings back to India, which payment will be made on the
first payroll date following 30 days after termination of employment, and
reimbursement for the reasonable costs of business class airfare to return the
Executive and the




--------------------------------------------------------------------------------




Executive's spouse and minor children back to India, payable promptly after
presentation of adequate substantiation, including receipts, but in no event
later than the last day of the year following the year in which the reimbursable
expenses are incurred.
(c)    Death or Incapacity. If the Executive's employment is terminated by
reason of death or Incapacity in accordance with Section 7(a) hereof, the
Executive shall be entitled to receive:
(i)    payment of an amount equal to the actual full-year bonus earned for the
year that includes Executive's death or Incapacity, prorated based on the number
of days the Executive is employed for the year, payable at the same time such
annual bonus would otherwise have been paid had the Executive continued
employment;
(ii)    payment of any Accrued Obligations in a lump sum as soon as
administratively feasible after the Executive's termination of employment, which
for purposes of any incentive or bonus compensation described in Section
8(a)(iv)(B) above shall mean at the same time such annual bonus would otherwise
have been paid; and
(iii)    payment of Ten Thousand Dollars ($10,000) to cover the costs of moving
the Executive's belongings back to India, which payment will be made on the
first payroll date following 30 days after termination of employment, and
reimbursement for the reasonable costs of business class airfare to return the
Executive (if then living) and the Executive's spouse and minor children back to
India, payable promptly after presentation of adequate substantiation, including
receipts, but in no event later than the last day of the year following the year
in which the reimbursable expenses are incurred.
(d)    Cause; Other Than for Good Reason. If the Company terminates the
Executive's employment for Cause in accordance with Section 7(b) hereof, the
Executive terminates the Executive's employment other than for Good Reason in
accordance with Section 7(d) hereof, or the Executive's employment terminates
automatically upon the loss of the Executive's DHS Work Authorization (and such
loss of DHS Work Authorization was the Fault of the Executive or, if such loss
was not the Fault of the Executive, the Company offers the Executive Comparable
Employment and the Executive does not accept such offer of Comparable
Employment), this Agreement shall terminate without any further obligation to
the Executive other than to pay the Accrued Obligations (except that any
incentive or bonus compensation earned for any completed fiscal year of the
Company which has not yet been paid shall not be paid if the Company terminates
the Executive's employment for Cause in accordance with Section 7(b) hereof or
the loss of DHS Work Authorization was the Fault of the Executive or, if such
loss was not the Fault of the Executive, the Company offers the Executive
Comparable Employment and the Executive does not accept such offer of Comparable
Employment) as soon as administratively feasible after the Executive's
termination of employment.
(e)    Release and Waiver. Notwithstanding any other provision of this
Agreement, the Executive's right to receive any payments or benefits under
Sections 8(a)(i), (ii), (iii), (v), (vi) and (vii) and 8(b)(i), (ii), (iii),
(v), (vi) and (vii) of this Agreement upon the termination of the Executive's
employment by the Company without Cause, by the Executive for Good Reason, by
the Executive upon the Company's failure to renew the Agreement or upon loss of
the Executive's DHS Work Authorization (provided such loss of DHS Work
Authorization was not the Fault of the Executive) is contingent upon and subject
to the Executive signing and delivering to the Company a separation agreement
and complete general release of all claims in a form acceptable to Company, and
allowing the applicable revocation period required by law to expire without
revoking or causing revocation of same, within 30 days following the date of
termination of Executive's employment.
(f)    Change in Control. For purposes of this Agreement, Change of Control
means the occurrence of any of the following events:
(i)    The accumulation in any number of related or unrelated transactions by
any person of beneficial ownership (as such term is used in Rule 13d-3,
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) of 50 percent or more of the combined total voting power of the Company's
voting stock; provided that for purposes of this subsection (a), a Change in
Control will not be deemed to have incurred if the accumulation of 50 percent or
more of the voting power of the Company's voting stock results from any
acquisition of voting stock (i) by the Company, (ii) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of the
Company's subsidiaries, or (iii) by any person pursuant to a merger,
consolidation, reorganization or other transaction (a "Business Combination")
that would not cause a Change in Control under subsection (ii) below; or




--------------------------------------------------------------------------------




(ii)    A consummation of a Business Combination, unless, immediately following
that Business Combination, substantially all the persons who were the beneficial
owners of the voting stock of the Company immediately prior to that Business
Combination beneficially own, directly or indirectly, at least 50 percent of the
combined voting power of the voting stock of the entity resulting from that
Business Combination (including, without limitation, an entity that as a result
of that transaction owns the Company, or all or substantially all of the Company
assets, either directly or through one or more subsidiaries) in substantially
the same proportions relative to each other as the ownership, immediately prior
to that Business Combination, of the voting stock of the Company;
(iii)    A sale or other disposition of all or substantially all of the assets
of the Company except pursuant to a Business Combination that would not cause a
Change in Control under subsection (ii) above;
(iv)    At any time less than a majority of the members of the Board of
Directors of the Company or any entity resulting from any Business Combination
are Incumbent Board Members.
(v)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that would
not cause a Change in Control under subsection (ii) above; or
(vi)    Any other transaction or event that the Board of Directors of the
Company identifies as a Change in Control for purposes of this Agreement.
(vii)    For purposes of this Agreement, an “Incumbent Board Member” shall mean
any individual who either is (a) a member of the Company Board of Directors as
of the Effective Date or (b) a member who becomes a member of the Company's
Board of Directors subsequent to the Effective Date of this Agreement, whose
election or nomination by the Company's shareholders, was approved by a vote of
at least a majority of the then Incumbent Board Members (either by specific vote
or by approval of a proxy statement of the Company in which that person is named
as a nominee for director, without objection to that nomination), but excluding,
for that purpose, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14A-11 of the Exchange Act) with respect to the election or removal of directors
or other actual threatened solicitation or proxies or consents by or on behalf
of the person other than a board of directors. For purposes of this Agreement, a
person means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trusts, unincorporated organization or any other entity of any kind.
9.    Business Protection Agreements.
(a)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
(i)    "Business of the Company" means services to (A) identify clients'
erroneous or improper payments, (B) assist clients in the recovery of monies
owed to them as a result of overpayments and overlooked discounts, rebates,
allowances and credits, and (C) assist clients in the improvement and execution
of their procurement and payment processes.


(ii)    "Confidential Information" means any information about the Company or
the Company's subsidiaries and their employees, customers and/or suppliers which
is not generally known outside of the Company or the Company's subsidiaries,
which Executive learns of in connection with Executive's employment with the
Company, and which would be useful to competitors or the disclosure of which
would be damaging to the Company or the Company's subsidiaries. Confidential
Information includes, but is not limited to: (A) business and employment
policies, marketing methods and the targets of those methods, finances, business
plans, promotional materials and price lists; (B) the terms upon which the
Company or the Company's subsidiaries obtains products from their suppliers and
sells services and products to customers; (C) the nature, origin, composition
and development of the Company or the Company's subsidiaries' services and
products; and (D) the manner in which the Company or the Company's subsidiaries
provide products and services to their customers.


(iii)    "Material Contact" means contact in person, by telephone, or by paper
or electronic correspondence in furtherance of the Business of the Company.
(iv)    "Restricted Territory" means, and is limited to, the geographic area
described in Exhibit B attached hereto. Executive acknowledges and agrees that
this is the area in which the Company and its subsidiaries




--------------------------------------------------------------------------------




does business at the time of the execution of this Agreement, and in which the
Executive will have responsibility, at a minimum, on behalf of the Company and
the Company's subsidiaries. Executive acknowledges and agrees that if the
geographic area in which Executive has responsibility should change while
employed under this Agreement, Executive will execute an amendment to the
definition of “Restricted Territory” to reflect such change. This duty shall be
part of the consideration provided by Executive for Executive's employment
hereunder.
(v)    "Trade Secrets" means the trade secrets of the Company or the Company's
subsidiaries as defined under applicable law.
(b)    Confidentiality. Executive agrees that the Executive will not (other than
in the performance of Executive's duties hereunder), directly or indirectly,
use, copy, disclose or otherwise distribute to any other person or entity: (a)
any Confidential Information during the period of time the Executive is employed
by the Company and for a period of five years thereafter; or (b) any Trade
Secret at any time such information constitutes a trade secret under applicable
law. Upon the termination of Executive's employment with the Company (or upon
the earlier request of the Company), Executive shall promptly return to the
Company all documents and items in the Executive's possession or under the
Executive's control which contain any Confidential Information or Trade Secrets.
(c)    Non-Competition. Executive agrees that during the Executive's employment
with the Company and for a period of two years thereafter, Executive will not,
either for himself or on behalf of any other person or entity, compete with the
Business of the Company within the Restricted Territory by performing activities
which are the same as or similar to those performed by Executive for the Company
or the Company's subsidiaries.
(d)    Non-Solicitation of Customers. Executive agrees that during Executive's
employment with the Company and for a period of two years thereafter, Executive
shall not, directly or indirectly, solicit any actual or prospective customers
of the Company or the Company's subsidiaries with whom Executive had Material
Contact, for the purpose of selling any products or services which compete with
the Business of the Company
(e)    Non-Recruitment of Employees or Contractors. Executive agrees that during
the Executive's employment with the Company and for a period of two years
thereafter, Executive will not, directly or indirectly, solicit or attempt to
solicit any employee or contractor of the Company or the Company's subsidiaries
with whom Executive had Material Contact, to terminate or lessen such employment
or contract.
(f)    Obligations of the Company. The Company agrees to provide Executive with
Confidential Information in order to enable Executive to perform Executive's
duties hereunder. The covenants of Executive contained in the covenants of
Confidentiality, Non-Competition, Non-Solicitation of Customers and
Non-Recruitment of Employees or Contractors set forth in Subsections 9(b) - 9(e)
above (“Protective Covenants”) are made by Executive in consideration for the
Company's agreement to provide Confidential Information to Executive, and
intended to protect Company's Confidential Information and the investments the
Company makes in training Executive and developing customer goodwill.
(g)    Acknowledgments. Executive hereby acknowledges and agrees that the
covenants contained in (b) through (e) of this Section 9 and Section 10 hereof
are reasonable as to time, scope and territory given the Company and the
Company's subsidiaries' need to protect their business, customer relationships,
personnel, Trade Secrets and Confidential Information. Executive acknowledges
and represents that Executive has substantial experience and knowledge such that
Executive can readily obtain subsequent employment which does not violate this
Agreement.
(h)    Specific Performance. Executive acknowledges and agrees that any breach
of any of the Protective Covenants or the provisions of Section 10 by him will
cause irreparable damage to the Company or the Company's subsidiaries, the exact
amount of which will be difficult to determine, and that the remedies at law for
any such breach will be inadequate. Accordingly, Executive agrees that, in
addition to any other remedy that may be available at law, in equity, or
hereunder, the Company shall be entitled to specific performance and injunctive
relief, without posting bond or other security, to enforce or prevent any
violation of any of the Protective Covenants by him.
10.    Ownership of Work Product.
(a)    Assignment of Inventions. Executive will make full written disclosure to
the Company, and hold in trust for the sole right and benefit of the Company,
and hereby assigns to the Company, or its designees, all of the Executive's
right, title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which the
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice,




--------------------------------------------------------------------------------




during the period of time the Executive is engaged as an employee of the Company
(collectively referred to as "Inventions") and which (i) are developed using the
equipment, supplies, facilities or Confidential Information or Trade Secrets of
the Company or the Company's subsidiaries, (ii) result from or are suggested by
work performed by Executive for the Company or the Company's subsidiaries, or
(iii) relate at the time of conception or reduction to practice to the business
as conducted by the Company or the Company's subsidiaries, or to the actual or
demonstrably anticipated research or development of the Company or the Company's
subsidiaries, will be the sole and exclusive property of the Company or the
Company's subsidiaries, and Executive will and hereby does assign all of the
Executive's right, title and interest in such Inventions to the Company and the
Company's subsidiaries. Executive further acknowledge that all original works of
authorship which are made by him (solely or jointly with others) within the
scope of and during the period of the Executive's employment arrangement with
the Company and which are protectible by copyright are "works made for hire," as
that term is defined in the United States Copyright Act.
(b)    Patent and Copyright Registrations. Executive agrees to assist the
Company and the Company's subsidiaries, or their designees, at the Company or
the Company's subsidiaries' expense, in every proper way to secure the Company's
or the Company's subsidiaries' rights in the Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company and the
Company's subsidiaries of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company or the Company's subsidiaries shall
deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company and its subsidiaries, and their successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Executive further agree that the
Executive's obligation to execute or cause to be executed, when it is in the
Executive's power to do so, any such instrument or papers shall continue after
the termination of this Agreement.
(c)    Inventions Retained and Licensed. There are no inventions, original works
of authorship, developments, improvements, and trade secrets which were made by
Executive prior to the Executive's employment with the Company (collectively
referred to as "Prior Inventions"), which belong to Executive, which relate to
the Company's or the Company's subsidiaries' proposed business, products or
research and development, and which are not assigned to the Company or the
Company's subsidiaries hereunder.
(d)    Return of Company Property and Information. The Executive agrees not to
remove any property of the Company or the Company's subsidiaries or information
from the premises of the Company or the Company's subsidiaries, except when
authorized by the Company or the Company's subsidiaries. Executive agrees to
return all such property and information within seven days following the
cessation of Executive's employment for any reason. Such property includes, but
is not limited to, the original and any copy (regardless of the manner in which
it is recorded) of all information provided by the Company or the Company's
subsidiaries to the Executive or which the Executive has developed or collected
in the scope of the Executive's employment, as well as all issued equipment,
supplies, accessories, vehicles, keys, instruments, tools, devices, computers,
cell phones, materials, documents, plans, records, notebooks, drawings, or
papers. Upon request by the Company, the Executive shall certify in writing that
all copies of information subject to this Agreement located on the Executive's
computers or other electronic storage devices have been permanently deleted.
Provided, however, the Executive may retain copies of documents relating to any
employee benefit plans applicable to the Executive and income records to the
extent necessary for the Executive to prepare the Executive's individual tax
returns.
11.    Mitigation. The Executive shall not be required to mitigate the amount of
any payment the Company becomes obligated to make to the Executive in connection
with this Agreement, by seeking other employment or otherwise. Except as
specifically provided above with respect to the health care continuation
benefit, the amount of any payment provided for in Section 8 shall not be
reduced, offset or subject to recovery by the Company by reason of any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise.
12.    Withholding of Taxes. The Company shall withhold from any amounts or
benefits payable under this Agreement all federal, state, city or other taxes
that the Company is required to withhold under any applicable law, regulation or
ruling.


13.    Modification and Severability. The terms of this Agreement shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. If any single covenant or provision in
this Agreement shall be found unenforceable, it shall be severed and the
remaining covenants and provisions enforced in accordance with the tenor of the
Agreement. In the event a court should determine not to enforce a covenant as
written due to overbreadth, the parties specifically agree that said covenant
shall be enforced to the maximum extent reasonable, whether said revisions be in
time, territory, scope of prohibited activities, or other respects.




--------------------------------------------------------------------------------




14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.
15.    Remedies and Forum. The parties agree that they will not file any action
arising out of this Agreement other than in the United States District Court for
the Northern District of Georgia or the State or Superior Courts of Cobb County,
Georgia. Notwithstanding the pendency of any proceeding, either party shall be
entitled to injunctive relief in a state or federal court located in Cobb
County, Georgia upon a showing of irreparable injury. The parties consent to
personal jurisdiction and venue solely within these forums and solely in Cobb
County, Georgia and waive all otherwise possible objections thereto. The
prevailing party shall be entitled to recover its costs and attorney's fees from
the non-prevailing party(ies) in any such proceeding no later than 90 days
following the settlement or final resolution of any such proceeding. The
existence of any claim or cause of action by the Executive against the Company
or the Company's subsidiaries, including any dispute relating to the termination
of this Agreement, shall not constitute a defense to enforcement of said
covenants by injunction.
16.    Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, or by a nationally-recognized overnight delivery service to
the parties at their addresses set forth on the signature page of this
Agreement. Each party may, from time to time, designate a different address to
which notices should be sent.
17.    Amendment. This Agreement may not be varied, altered, modified or in any
way amended except by an instrument in writing executed by the parties hereto or
their legal representatives.
18.    Binding Effect. This Agreement shall be binding on the Executive and the
Company and their respective successors and assigns effective on the Effective
Date. Executive consents to any assignment of this Agreement by the Company, so
long as the Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
If the Executive dies before receiving all payments due under this Agreement,
unless expressly otherwise provided hereunder or in a separate plan, program,
arrangement or agreement, any remaining payments due after the Executive's death
shall be made to the Executive's beneficiary designated in writing (provided
such writing is executed and dated by the Executive and delivered to the Company
in a form acceptable to the Company prior to the Executive's death) and
surviving the Executive or, if none, to the Executive's estate.
19.    No Construction Against Any Party. This Agreement is the product of
informed negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
none of the parties were in a superior bargaining position regarding the
substantive terms of this Agreement.
20.    Deferred Compensation Omnibus Provision. Notwithstanding any other
provision of this Agreement, it is intended that any payment or benefit which is
provided pursuant to or in connection with this Agreement which is considered to
be deferred compensation subject to Section 409A of the Code shall be provided
and paid in a manner, and at such time, including without limitation payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g. separation from service from the
Company and its affiliates as defined for purposes of Section 409A of the Code),
and in such form, as complies with the applicable requirements of Section 409A
of the Code to avoid the unfavorable tax consequences provided therein for
non‑compliance. Notwithstanding any other provision of this Agreement, the
Company's Compensation Committee or Board of Directors is authorized to amend
this Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code (including any transition or grandfather rules
thereunder). For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code. If the
Executive is a key employee (as defined in Section 416(i) of the Code without
regard to paragraph (5) thereof) and any of the Company's stock is publicly
traded on an established securities market or otherwise, then payment of any
amount or provision of any benefit under this Agreement which is considered
deferred compensation subject to Section 409A of the Code shall be deferred for
six (6) months after termination of Executive's employment or, if earlier,
Executive's death, as required by Section 409A(a)(2)(B)(i) of the Code (the
"409A Deferral Period"). In the event such payments are otherwise due to be made
in installments or periodically during the 409A Deferral Period, the payments
which would otherwise have been made in the 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends, and
the balance of the payments shall be made as otherwise scheduled. In the event
benefits are required to be deferred, any such benefit may be provided during
the 409A Deferral Period at the Executive's expense, with the Executive having a
right to reimbursement from the Company once the




--------------------------------------------------------------------------------




409A Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled. For purposes of this Agreement, termination of employment
shall mean a "separation from service" within the meaning of Section 409A of the
Code where it is reasonably anticipated that no further services would be
performed after such date or that the level of bona fide services Executive
would perform after that date (whether as an employee or independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed over the immediately preceding 36-month period (or,
if lesser, Executive's period of service).
21.    Mandatory Reduction of Payments in Certain Events. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a "Payment") would be subject to the
excise tax (the "Excise Tax") imposed by Section 4999 of the Code, then, prior
to the making of any Payment to Executive, a calculation shall be made comparing
(i) the net benefit to Executive of the Payment after payment of the Excise Tax
to (ii) the net benefit to Executive if the Payment had been limited to the
extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payment shall be limited to the extent necessary to avoid being subject
to the Excise Tax (the "Reduced Amount"). In that event, cash payments shall be
modified or reduced first and then any other benefits. The determination of
whether an Excise Tax would be imposed, the amount of such Excise Tax, and the
calculation of the amounts referred to in clauses (i) and (ii) of the foregoing
sentence shall be made by an independent accounting firm selected by Company and
reasonably acceptable to the Executive, at the Company's expense (the
"Accounting Firm"), and the Accounting Firm shall provide detailed supporting
calculations. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments which Executive was
entitled to, but did not receive pursuant to this Section 21, could have been
made without the imposition of the Excise Tax ("Underpayment"). In such event,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.
22.    DHS Work Authorization.    This Agreement is contingent upon the
Executive obtaining and maintaining work authorization from U.S. Department of
Homeland Security, e.g.  L-1 visa (the "DHS Work Authorization"). The Company
will make reasonable commercial efforts, on the Executive's behalf, to file for
and obtain the L-1 visa for Executive and L-2 visas for Executive's spouse and
minor children.
23.    Entire Agreement. Except as provided in the next sentence, this Agreement
constitutes the entire agreement of the parties with respect to the matters
addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement. It is further specifically agreed and
acknowledged that, except as provided herein, the Executive shall not be
entitled to severance payments or benefits under any severance or similar plan,
program, arrangement or agreement of or with the Company for any termination of
employment occurring while this Agreement is in effect.






[Signatures are on the following page.]
 
    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.


 
 
 
 
 
PRGX GLOBAL, INC.
 
 
 
 
By:
 
/s/ Romil Bahl
 
 
 
 
Its:
 
President and CEO
 
 
 
 
 
 
600 Galleria Parkway


 
 
 
 
 
 
Suite 100


 
 
 
 
 
 
Atlanta, Georgia 30339


 
 
 
 
 
 
Attn: General Counsel


 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
/s/ Tushar Sachdev
 
 
 
 
Tushar Sachdev
 
 
 
 
301/6 SHANTA BHAVAN,
 
 
 
 
JAIN DERASAR LANE, WADALA
 
 
 
 
MUMBAI - 400031, INDIA





--------------------------------------------------------------------------------




EXHIBIT A


ADDITIONAL TERMS, COMPENSATION AND BENEFITS


The following additional terms, compensation and benefits shall apply to the
Executive's employment during the Term:


Category
Additional Compensation and Benefits During Assignment
 
 
Projected Start Date
July, 2013
 
 
Assignment Location
Atlanta, Georgia
 
 
Housing/Living Expenses/Auto
Reimbursement for the first 30 days after the Effective Date of this Agreement
of the Executive's corporate housing costs, reasonable living expenses such as
meals, telephone, and internet and automobile rental costs (for one auto),
capped at $5,000 in total, subject to presentation of adequate substantiation,
including receipts, payable in no event later than December 31, 2013
 
 
Relocation Allowance
$25,000 one-time relocation allowance, to be paid within ten business days of
the Effective Date of this Agreement, and reimbursement of the reasonable costs
of business class airfare for the Executive and the Executive's spouse and minor
children to travel to Atlanta, Georgia at the commencement of the Executive's
assignment, subject to presentation of adequate substantiation, including
receipts, payable in no event later than the last day of the year following the
year in which the reimbursable expenses are incurred
 
 
Work Permit/Visas
The Company to pay the reasonable costs to obtain L-1 Visa for the Executive and
L-2 Visas for the Executive's spouse and minor children
 
 
Tax/Preparation
Tax preparation assistance from PwC (or company designated 3rd party) for the
years affected by the assignment, capped at $8,000 per year, payable in no event
later than the last day of the year following the year in which the related
taxes must be remitted





--------------------------------------------------------------------------------




Category
Additional Compensation and Benefits During Assignment
 
 
Airfare
Reimbursement for the reasonable costs of business class airfare for one round
trip to India for the Executive and the Executive's spouse and minor children,
for each calendar year during the assignment, subject to presentation of
adequate substantiation, including receipts, payable in no event later than the
last day of the year following the year in which the reimbursable expenses are
incurred





--------------------------------------------------------------------------------




EXHIBIT B


RESTRICTED TERRITORY




The Atlanta-Sandy Springs-Marietta, GA Metropolitan Statistical Area.






